This was an action of assault and battery. The plaintiff, a collector of wharfage, called at the office of the defendant, to collect a bill for the wharfage of a boiler belonging to the defendant's firm. Words arose between the parties, and the defendant forcibly ejected the plaintiff from the office, throwing him down a flight of steps, and injuring him severely. The jury found a verdict of $750, for the plaintiff. The only exceptions in the case are to rulings of the court on questions of evidence. These exceptions, as presented on the appellant's points, are seven in number, six where defendant's objections were overruled, and one where an objection on the part of the plaintiff was sustained. In the first three cases, no ground of objection is stated, and none appears; in the fourth, the objection was that the question was leading; in the fifth and sixth, the objection was on the ground of irrelevancy; but the evidence elicited tended to show that the defendant and his partners were the owners of the boiler in question, and thus to justify the errand of the plaintiff. In the case of the only remaining exception, the court sustained the plaintiff's objection, to a question put to the defendant tending to show that he did not know, at the time, that the boiler belonged to his firm, and which might properly have been admitted; but the error, if any, of its exclusion, was cured by the subsequent admission of the same evidence when the defendant was subsequently re-examined.
But it is perhaps enough to say, that the exceptions in the case are trivial, and do not call for extended examination.
The judgment should be affirmed. *Page 185